DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Embodiment 1 in the specification (Pg. 5) recites contents of an inventive example of the graphene copper pantograph pan material as “2 wt% of graphene, 0.20 wt% of additive and 3 wt% of carbon nanotube…57 wt% of copper powder…17 wt% of iron powder…20.8 wt% of coke…and 6 wt% of graphite fiber;” however, the total content of the recited components sums to 106 wt%, exceeding 100 wt%. It is noted that the disclosed Embodiments 3-4 (Pg. 6-8) each recite component contents that properly sum to 100 wt%. At least one of the recited component contents in Embodiment 1 contains an error resulting in the sum of the contents exceeding 100 wt%.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, it is suggested to remove the “wherein” term in the language of “the…material comprises the following components by mass ratio: wherein 2.0-11.0 wt% of graphene, 30.5-60.5 wt% of copper powder…” as the listing of components is already introduced by “the following components” such that the term is redundant. 
In claim 1, “the mass ration of titanium powder” is suggested to read “the mass ratio” to fix a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “a polyvinyl alcohol solution with the concentration of 8.5% according to the mass ratio of the components the graphene copper pantograph pan material” as it is unclear which component concentration is intended to be limited by 8.5%. The recitation of “the concentration of 8.5%” followed by “according to the mass ratio of the components” leads to uncertainty as to whether the concentration of polyvinyl alcohol or the concentration of the components of the graphene copper pantograph pan material is intended to be limited to 8.5% in the PVA solution. Furthermore, it is unclear what percentage unit is intended for the 8.5% concentration limitation (i.e., wt% or vol%). 
Additionally in claim 1, the limitation of “the mass ratio of the components of the graphene copper pantograph pan material” renders the claim indefinite as it is unclear which components are intended to contribute to the recited mass ratio, as prior to the mass ratio limitation, only graphene, additive, and carbon nanotubes have been added to the polyvinyl alcohol solution; however, further in the claim, copper powder, iron powder, coke, and graphite fiber are subsequently added. Therefore, it is unclear if the mass ratio is relative to only the graphene, additive, and carbon nanotube concentrations or all of graphene, additive, carbon nanotube, copper powder, iron powder, coke, and graphite fiber concentrations. 
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mixed" There is insufficient antecedent basis for this limitation as only a polyvinyl alcohol solution has been set forth; however, no mixing/stirring has been set forth prior to recitation of “the mixed solution.”
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
In claims 1, 3 and 5, each recitation of the term “meshes” renders the claims indefinite as it is unclear what standard of mesh size is intended for limiting the powder/particle size (i.e., Tyler, U.S., etc.). 
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the dried material" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the particle size" There is insufficient antecedent basis for this limitation in the claim. It is noted that the coke is not set forth as being in powder or particle form prior to the particle size recitation. 
Claim 5 recites the limitation "the" There is insufficient antecedent basis for this limitation in the claim.
The term “high-strength fiber” in claim 5 is a relative term which renders the claim indefinite. The term “high-strength fiber” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A strength metric and value intended to limit the graphite fiber to a high-strength fiber are unclear from the claim language and instant specification. No strength measurements have been designated for the graphite fiber in the specification such that even a minimum strength measurement intended to be considered as high strength cannot be readily determined from the disclosure. 
Claims 3-5 are additionally rejected by virtue of their dependency on claim 1. 

Allowable Subject Matter
Claims 1 and 3-5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record do not teach or suggest a method of preparing a graphene copper pantograph pan material comprising steps of forming a solution including polyvinyl alcohol, graphene powder, an additive, carbon nanotube, copper powder, iron powder, coke, and graphite fiber, wherein the additive is a mixture of titanium powder, tungsten powder, and molybdenum powder, followed by drying the solution, and subsequently hot pressing the material from the drying step at 40-120 MPa and 850-1200ºC for 8-20 min to form a graphene copper pantograph pan material comprising 2.0-11.0 wt% of graphene, 30.5-60.5 wt% of copper powder, 1.0-19.0 wt% of iron powder, 8.0-37.0 wt% of coke, 1.0-5.0 wt% of carbon nanotube, 0.4-6.2 wt% of graphite fiber and 0.06-0.25 wt% of additive. The closest prior art of record to claim 1 is Liu, Y. (CN1793408A, hereinafter referred to as “Liu,” relying on the English language translation provided with this action). Liu teaches a method for preparing a manufacturing method for a pantograph man material (Abstract), including forming a mixed solution of copper compound, graphite powder, and a metal powder additive, vacuum drying the solution to form a copper-plated graphite powder, followed by mixing the copper-graphite powder with a copper-plated carbon fiber, and further additives including iron powder and coke, and subsequently compression molding at 200-400 MPa for 1-10 min and sintering the mixed material at 800-950 ºC to form the pantograph pan material [0016, 0026, 0028, 0033-0043]. However, Liu does not teach or suggest using components of a separate copper powder, graphene powder, carbon nanotube, nor an additive of a mixed Ti-W-Mo powder in the concentrations as claimed nor does Liu teach or suggest using a polyvinyl alcohol solution or the particular order in which the claimed components are added to the solution prior to stirring and drying. 
Further search and consideration of the prior art did not yield references suitable to teach or reasonably render obvious the instant graphene copper pantograph pan material preparation method.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736